DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit and detection unit in claim 1, 4-5, and 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (as functional software 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 12-13, the claims recite the limitation "a plurality of the other vehicles" (first instance of multiple in claim 1 on page 1 line 8).  There is insufficient antecedent basis for this limitation in the claim, there is antecedent basis for “another the other vehicles.” It is recommended to amend each instance of the limitation to read “a plurality of other vehicles.”
Regarding Claim 6, the claim recites the limitation “further preceding vehicle.” It is unclear whether applicant is referring to 1) the “other vehicle” in a case where it is further away from the host vehicle or 2) a different vehicle than the “other vehicle” that is even further away than the “other vehicle.” For examining purposes, the further preceding vehicle will have interpretation 2. 
Regarding Claims 12-13, Claims 12-13 state “a step of controlling, which is a step of determining”. It is unclear if determining whether or not the lane position that the host vehicle is in is being accurately detected, and the controlling the host vehicle based on that determination are the same step or not. Note that the determining step can be performed via a mental process, so if the intended scope of the claims is to have no step for controlling the host vehicle to perform an action in response to the determining step results, the claims would be rejected under 35 USC 101, as there would be no additional elements in the claims that integrate them into a practical application or make them amount to significantly more than a mental process. For examining purposes, the current interpretation is that controlling and determining are two separate steps, but as written the claims each have an indefinite scope.  
Furthermore, the limitations of the determining and controlling steps are interwoven. The claim language should be reordered in order to make clear a distinction between determining…whether or not a position of a host vehicle lane…is being correctly detected, and controlling the host vehicle (based on some type of result from the determining step).      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ide et al (JP 2019059363) teaches validating the accuracy of the estimated center line of a host vehicles lane.
Ueda et al (JP 2015161968) teaches estimating lane center positions that minimize a widthwise distance to a plurality of vehicles, but does so via mapping lanes by detecting positions of vehicles behind the host vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666